Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 06/14/2021.  Presently claims 16-34 are pending. New claims 35 has been added.

Response to Arguments
Applicant’s arguments filed 06/14/2021 with respect to the 35 USC 103 rejection have been considered. After further consideration, the new ground of rejection does not rely the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.This Office action is therefore not made final.
Inconvenience to the applicant is regretted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 26, and 30-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term "substantially" in claims 21-23, 30-31 and 34 is a relative term which renders the claim indefinite.  The term “substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 32 is rejected because it depends from claim 30.
Claims 33 and 34 are rejected because they depend from claim 31.

Claim 26 recites the limitation "the assessing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 16-20 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 8322176) in view of  Qilong (CN103817176A attached NPL, English Machine translation).

Regarding claim 16, Johnson disclose a method of forming a workpiece (abstract and figs.1-4: (12)) including opposing first and second surfaces (abstract), comprising: 
positioning first and second tools (figs.1 and 2: (58) and (58’)) (col.3 lines 33-41); 	
moving the first tool and the second tool along first and second forming paths along multiple axes such that the first and second tools contact the first and second surfaces to form the workpiece (col.3 lines 33-41 and figs.2-4), 
the first and second forming paths being different and not synchronized (column 5, lines 25-34); and 

Johnson does not disclose vibrating the first tool in a first direction using a vibration source and vibrating the second tool in a second direction using a second vibration source without penetrating the first or second surfaces while moving the first and second tool along the different first and second forming paths.

Qilong teaches a method of forming a workpiece (fig.1: (3)) including opposing first and second surfaces (figs.1-4: (12) and paragraph 27), comprising: 
positioning first and second tools (fig.1 (4) and (6)) (paragraph 169); 	


vibrating the first tool (fig.1 (4)) in a first direction using a vibration source (fig.1: (5)) and vibrating the second tool (fig.1 (6)) in a second direction using a second vibration source source (fig.1: (5)) without penetrating the first or second surfaces while moving the first and second tool along the forming path (figs.3-4: the tools (4) and (6) moving along the top and the bottom surfaces of the workpiece (3) without penetrating) (paragraph 169).
	
The prior art of Johnson is related to a method of forming a sheet metal (col.2 lines 8-9);
The prior art of Qilong is related to a method of forming a sheet metal (paragraph 27),

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson to have the first and second tools to be vibrated as taught by Qilong, thereby having the step of vibrating the first tool in a first direction using a vibration source and vibrating the second tool in a second direction using a second vibration source without penetrating the first or second surfaces while moving the first and second tool along the different first and second forming paths in order to decrease the defects in the produced workpiece (Qilong: paragraph 52), since it has been held that combining prior art 

Regarding claim 17, Qilong teaches wherein the first tool (figs.1-2: (4)) is held by a tool holder (fihs1-2: (56)) and is vibrated by a transducer (fig.2: (51)) attached to or integral with the tool holder (paragraph 169).  

Regarding claim 18, Qilong concerned about a frequency vibrating of the tool in order to reduce the forming force during the process and improve the forming quality (paragraph 215).  
Qilong does not teach wherein the first tool is vibrated at the frequency of at least 1 kHz.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Qilong to have the first tool is vibrated at the frequency of at least 1 kHz in, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 19, Johnson disclose wherein the first and second forming paths are complimentary and pressure is applied to the first and second surfaces in a local area of the workpiece (figs.2-3: the path of the second tool (58’) is complimentary 
Regarding claim 20, Qilong concerned about a frequency vibrating of the tool in order to reduce the forming force during the process and improve the forming quality (paragraph 215); and 
since the tool is vibrating in the high frequency it will cause heating of the surface of the work piece; 

Qilong does not teach vibrating the first tool at the frequency of 5 to 70 kHz to heat a local area of the workpiece to a temperature of 20 to 70% of a melting temperature of the workpiece.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Qilong to have vibrating the first tool at the frequency of 5 to 70 kHz to heat a local area of the workpiece to a temperature of 20 to 70% of a melting temperature of the workpiece, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 24, Johnson disclose wherein an intermediate shape (col.5 lines 8-9) is formed during rough forming and a final shape is formed during finish forming (col.5 lines 35-36).  

Regarding claim 25, Johnson disclose the rough forming includes the first and second tools are not in alignment with the first and second forming paths being different and/or not synchronized (col.5: lines 25-34) and finish forming includes the first and second tools in alignment with the first and second forming paths being similar (col.5: lines 40-55).  

Regarding claim 26, Johnson disclose comprising the assessing the workpiece and performing additional forming operations and/or programming adjustments (col.6 lines 15-20).  

Regarding claim 27, Johnson disclose the first tool (fig.1: (58)) is positioned with a first manipulator (fig.1: (24)) and the second tool (fig.1: (58’)) is positioned with a second manipulator (fig.1: (26)) and each of the first and second manipulators has at least six degrees of freedom (column 3, lines 23-24).

Regarding claim 28, Johnson disclose wherein the first and second manipulators are hexapod manipulators (col.3: lines 23-24).


Regarding claim 29, Johnson disclose wherein the first and second tools have different geometries (col.4: lines 30-32).

Claims 21-23 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable Johnson (US 8322176) in view of  Qilong (CN103817176A attached NPL, English Machine translation) as applied to claim 16 above, and further in view of Guo (US 10105815).
Regarding claims 21 and 30-34, Johnson in view of Qilong does not disclose the limitations of claims 21 and 30-34.
Guo teaches a forming method of using a vibration source (fig.3: (106)) coupled to a tool (fig.3: (102)) for forming a surface layer (col.3: lines 36-47) on a workpiece (fig.1: (110));
vibrating the tool (fig.2: (102)) in directions perpendicular or parallel to a surface of the workpiece (fig. 2, the double-headed arrow shows a perpendicular vibration direction of tool (102), and single-headed arrow shows a parallel vibration direction of tool (102) (col.3 lines 48-73).
The prior art of Johnson is related to a method for treating the surface of workpiece (abstract);
The prior art of Qilong is related to a method for treating the surface of workpiece (paragraph 52);
The prior art of Guo is related for treating the surface of workpiece (abstract),

Guo does not expressly teach further comprising vibrating the second tool (Examiner interprets that the teachings of Guo are applicable to the second tool of Qilong since both the first and the second tools are forming tools) in a second direction 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson in view of Qilong to have the transduces of Qilong to vibrate the first tool and the second tool in the directions parallel or vertical to the forming surfaces in order to form a wider variety of workpieces with different profiles (Guo: column 1, lines 45-46, 50-52), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 22, Johnson disclose a method of forming a workpiece (abstract and figs.1-4: (12)) , comprising: 

Johnson does not disclose with first and second vibration sources, concurrently vibrating first and second tools according to different first and second vibration parameters as the first and second tools move on the workpiece along the different first and second predetermined paths, 
wherein the first vibration source is configured to vibrate the first tool in a direction substantially parallel to the first surface.  

Qilong teaches a method of forming a workpiece (fig.1: (3)) (figs.1-4: (12) and paragraph 27), comprising:
with first and second vibration sources (fig.1: (5)), concurrently vibrating first and second tools (fig.1 (4) and (6)) according to different first and second vibration parameters (paragraph 169: each one of the tools (4) and (6) independently connected to one of the vibrating source (5)) as the first and second tools move on the workpiece along predetermined path (paragraph 169 and 188),
wherein the first tool (figs.1-2: (4)) is held by a tool holder (fihs1-2: (56)) and is vibrated by a transducer (fig.2: (51)) attached to or integral with the tool holder (paragraph 169)

The prior art of Johnson is related to a method of forming a sheet metal (col.2 lines 8-9);
The prior art of Qilong is related to a method of forming a sheet metal (paragraph 27),

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson to have the first and second tools to be vibrated as taught by Qilong, thereby having with first and second vibration sources, concurrently vibrating first and second tools according to different first and second vibration parameters as the first and second tools move on the workpiece along the different first and second predetermined paths in order to decrease the defects in the produced workpiece (Qilong: paragraph 52), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Johnson in view of Qilong does not disclose wherein the first vibration source is configured to vibrate the first tool in a direction substantially parallel to the first surface.

Guo teaches a forming method of using a vibration source (fig.3: (106)) coupled to a tool (fig.3: (102)) for forming a surface layer (col.3: lines 36-47) on a workpiece (fig.1: (110));
vibrating the tool (fig.2: (102)) in directions perpendicular or parallel to a surface of the workpiece (fig. 2, the double-headed arrow shows a perpendicular vibration direction of tool (102), and single-headed arrow shows a parallel vibration direction of tool (102) (col.3 lines 48-73).
The prior art of Johnson is related to a method for treating the surface of workpiece (abstract);
The prior art of Qilong is related to a method for treating the surface of workpiece (paragraph 52);
The prior art of Guo is related for treating the surface of workpiece (abstract),
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson in view of Qilong to have the transduces of Qilong to vibrate the first tool in the directions parallel to the forming surfaces in order to form a wider variety of workpieces with different profiles (Guo: column 1, lines 45-46, 50-52), since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 23, Johnson disclose a method comprising: 

Johnson does not disclose during the moving, concurrently vibrating the first tool in a direction substantially perpendicular to the first surface at a first frequency, and the second tool in a direction substantially parallel to the second surface at a second frequency different than the first frequency.
Qilong teaches a method of forming a workpiece (fig.1: (3)) (figs.1-4: (12) and paragraph 27), comprising:
without penetrating opposing first and second surfaces of a (figs.3-4: the tools (4) and (6) moving along the top and the bottom surfaces of the workpiece (3) without penetrating) (paragraph 169), moving opposing first and second tools (fig.1 (4) and (6))) along predetermined path to exert force on the first and second surfaces (paragraph 188 and figs.3-4) concurrently vibrating the first tool at a first frequency, and the second tool a second frequency different than the first frequency (paragraph 169: each one of the tools (4) and (6) independently connected to one of the vibrating source (5)).
The prior art of Johnson is related to a method of forming a sheet metal (col.2 lines 8-9);
The prior art of Qilong is related to a method of forming a sheet metal (paragraph 27),


Johnson in view of Qilong does not disclose vibrating the first tool in a direction substantially perpendicular to the first surface, and the second tool in a direction substantially parallel to the second surface.

Guo teaches a forming method of using a vibration source (fig.3: (106)) coupled to a tool (fig.3: (102)) for forming a surface layer (col.3: lines 36-47) on a workpiece (fig.1: (110));
vibrating the tool (fig.2: (102)) in directions perpendicular or parallel to a surface of the workpiece (fig. 2, the double-headed arrow shows a perpendicular vibration direction of tool (102), and single-headed arrow shows a parallel vibration direction of tool (102) (col.3 lines 48-73).

The prior art of Johnson is related to a method for treating the surface of workpiece (abstract);
The prior art of Qilong is related to a method for treating the surface of workpiece (paragraph 52);
The prior art of Guo is related for treating the surface of workpiece (abstract),
Guo does not expressly teach further comprising vibrating the second tool (Examiner interprets that the teachings of Guo are applicable to the second tool of Qilong since both the first and the second tools are forming tools) in a second direction that is different than the first direction. However, Guo teaches that a forming tool is able to vibrate either parallel or perpendicular (column 3, lines 51-54) relative to fig. 2, axis “A.” Guo when applied to Johnson, the combination would have the first tool and the second tool each with a vibration source. So, choosing from a finite number of identified predictable solutions (both the first tool and second tool vibrate parallel or perpendicular relative to axis “A”, or the first tool vibrates parallel relative to axis “A”; the second tool vibrates perpendicular to relative to axis “A” or vice versa. Thus, further comprising vibrating the second tool in a second direction that is different than the first direction is achieved as a result of routine engineering and optimization for workpieces with different profiles on different surfaces.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson in view of Qilong to have the transduces of Qilong to vibrate the first tool and the second tool in the directions parallel or vertical to the forming surfaces as taught by Guo in order to form a wider variety of workpieces with different profiles (Guo: column 1, lines 45-46, 50-52), since it has been held that combining prior art elements according to 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable Johnson (US 8322176) in view of  Qilong (CN103817176A attached NPL, English Machine translation) as applied to claim 16 above, and further in view of Castle et al (US 8033151). 
Regarding claim 35, Johnson disclose a controller (fig.1: (28), 
Qilong teaches a step of monitoring and operating, via a controller, and controlling the vibration sources (paragraph 188: control program).
Johnson in view of Qilong does not disclose a measurement system for local temperature.
Castle teaches a forming method of a workpiece (abstract and fig.4: (412)) vibrating the first tool (fig.4: (436) in a first direction (fig.4: (430)) using a vibration source (fig.4: (426)) (col.8 last 6 lines-col.9 line 3) ; and 
a measurement system for local temperature (col.8 lines 10-18).
The prior art of Johnson is related to a method of forming a sheet metal (col.2 lines 8-9);
The prior art of Qilong is related to a method of forming a sheet metal (paragraph 27),
The prior art of Castle is related to a method of forming a sheet metal (abstract);

Castle, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.A./Examiner, Art Unit 3725  
                                                                                                                                                                                                      /JIMMY T NGUYEN/Primary Examiner, Art Unit 3725